     Case 2:15-cv-00646-KJM-DMC Document 138 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KIMBERLY R. OLSON,                               No. 2:15-CV-0646-KJM-DMC
12                     Plaintiff,
13          v.                                        ORDER
14   HORNBROOK COMMUNITY
     SERVICES DISTRICT, et al.,
15
                       Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   Court are a number of motions filed by plaintiff which are procedurally defective.

20                  On February 28, 2020, plaintiff filed a motion to strike affirmative defenses

21   pleaded in the answer of defendant Julie Bowles. See ECF No. 116. On February 6, 2020, and

22   July 15, 2020, plaintiff filed motions for default judgments. See ECF Nos. 104, 124, and 126.

23   These motions, which all seek substantive relief, are defective because they were not noticed for a

24   hearing. See E. Dist. Cal. Local Rule 230(b). For this reason, the motions at ECF Nos. 104, 116,

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 2:15-cv-00646-KJM-DMC Document 138 Filed 09/17/20 Page 2 of 2

 1   124, and 126 are stricken. Plaintiff’s motion for an extension of time, ECF No. 99, to file her

 2   motion to strike affirmative defenses pleaded by defendant Julie Bowles is denied as moot. The

 3   Clerk of the Court is directed to terminate these matters as pending motions.

 4                  IT IS SO ORDERED.

 5

 6   Dated: September 17, 2020
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
